In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                          No. 15-352V
                                   Filed: September 28, 2018

* * * * * * * * * * * * *
JEANETTE J. FOSTER, as Power of *                                  UNPUBLISHED
Attorney For WENDY A. ADAMS,    *
                                *
             Petitioner,        *                                  Decision on Joint Stipulation;
                                *                                  Acute Cerebellitis; Acute
v.                              *                                  Cerebellar Ataxia; Influenza
                                *                                  (“Flu”) Vaccine
SECRETARY OF HEALTH             *
AND HUMAN SERVICES,             *
                                *
             Respondent.        *
* * * * * * * * * * * * *
Nancy Meyers, Esq., Ward Black Law, Greensboro, NC, for petitioner.
Colleen Hartley, Esq., US Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Roth, Special Master:

       On April 8, 2015, Wendy A. Adams [“Ms. Adams”] filed a petition for compensation under
the National Vaccine Injury Compensation Program.2 On April 13, 2016, the case caption was
amended to reflect Jeanette J. Foster [“Ms. Foster” or “petitioner”], as Power of Attorney, in her
representative capacity for Ms. Adams. See Order, ECF No. 48. Petitioner alleges that Ms. Adams
suffered from acute cerebellitis and acute cerebellar ataxia after receiving an influenza vaccination
on or about October 8, 2013. Stipulation at ¶¶ 1-4, ECF No. 115. Respondent denies that the
influenza vaccine caused any of Ms. Adams’ injuries. Stipulation at ¶ 6.


1
  Although this Decision has been formally designated “unpublished,” it will nevertheless be posted on the
Court of Federal Claims’s website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-
347, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). This means the Decision
will be available to anyone with access to the internet. However, the parties may object to the Decision’s
inclusion of certain kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party
has fourteen days within which to request redaction “of any information furnished by that party: (1) that is
a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b). Otherwise, the whole Decision will be available to the public. Id.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
         Nevertheless, the parties have agreed to settle the case. On September 28, 2018, the parties
filed a joint stipulation agreeing to settle this case and describing the settlement terms.

Respondent agrees to issue the following payments:

           (1) A lump sum of $200,000.00, representing compensation for pain and suffering,
           in the form of a check payable to petitioner as guardian/conservator of the estate
           of Wendy A. Adams for the benefit of Wendy A. Adams. No payment shall be made
           until petitioner provides respondent with documentation establishing that she has been
           appointed as guardian/conservator of Wendy A. Adams’ estate; and

           (2) A lump sum of $66,077.33, representing reimbursement of the state of North
           Carolina Medicaid lien, in the form of a check payable jointly to petitioner as
           guardian/conservator of the estate of Wendy A. Adams and

                               Division of Medical Assistance
                               Office of the Controller
                               2022 Mail Service Center
                               Raleigh, NC 27699-2022

           This lump sum represents full satisfaction of any right of subrogation, assignment,
           claim, lien or cause of action the state of North Carolina may have against the individual
           as a result of any Medicaid payments the state of North Carolina has made to or on
           behalf of Wendy A. Adams from the date of her eligibility for benefits through the date
           of judgment in this case as result of her alleged vaccine-related injury suffered on or
           about October 8, 2013, under Title XIX of the Social Security Act. Petitioner as
           guardian/conservator of the estate of Wendy A. Adams agrees to endorse this check to
           the state of North Carolina.

       The payments listed above represent compensation for all damages that would be available
under § 300aa-15(a).

        I adopt the parties’ stipulation attached hereto, and award compensation in the amount and
on the terms set forth therein. The clerk of the court is directed to enter judgment in accordance
with this decision.3

       IT IS SO ORDERED.

                                              s/ Mindy Michaels Roth
                                              Mindy Michaels Roth
                                              Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.
                                                 2